Citation Nr: 1606316	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for status-post left ankle reconstructive surgery with residuals of a scar and decreased and painful range of motion and left ankle osteoarthritis, rated as 20 percent from May 25, 2009, through March 5, 2012; 30 percent from March 6, 2012, through June 4, 2012; 20 percent from June 5, 2012, through June 22, 2014; and 30 percent from June 23, 2014.

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1970 and from August 1972 to October 1973.

These natters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, pursuant to an increased rating claim received on May 25, 2010.

In his substantive appeal, the Veteran requested a Board hearing by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2011.  However, in January 2015, the Veteran, through his representative, requested that the hearing request be withdrawn.  See VA Form 21-4138, Statement in Support of Claim, received in January 2015.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

During the pendency of the appeal, a February 2014 rating decision increased the Veteran's rating for the service-connected left ankle disability from 20 percent to 30 percent from March 6, 2012, through June 4, 2012.  In addition, a July 2014 rating decision increased the rating to 30 percent from June 23, 2014.  As those increases do not represent the maximum benefit available, the Veteran's appeal was not abrogated by those rating decisions, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that in September 2014, the Veteran submitted a signed Appeals Satisfaction Notice in response to a July 2014 supplemental statement of the case for the issue on appeal.  In the Appeals Satisfaction Notice, the Veteran indicates that he was satisfied with the decision made in that supplemental statement of the case and wished to withdraw all remaining issues associated with the appeal.  However, the Veteran and his representative have since submitted arguments in favor of the appeal, which indicates that the Veteran wishes to continue pursuing the appeal.  As such, the Board does not interpret the September 2014 Appeals Satisfaction Notice as a withdrawal of the issue on appeal, and will continue with appellate consideration of that issue.

The Board also observes that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities since February 3, 2012, the day after his date last worked.  The record shows that the Veteran was employed throughout the relevant rating period prior to February 3, 2012.  See VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received in February 2012; see also VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability, received in May 2012.  The Veteran has not contended, and the record does not show, that he was unable to secure or follow a substantially gainful occupation prior to February 3, 2012.  Therefore, the Board concludes that a claim for entitlement to a TDIU prior to February 3, 2012, has not been raised as part and parcel to the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that a March 2012 VA examiner opined that, due to pain and absence of motion of the left ankle, the Veteran's functioning of the left lower extremity is so diminished that amputation with prosthesis would equally serve the Veteran.  38 C.F.R. § 4.71, Diagnostic Code 5167, footnote 2, indicates that Veterans who have lost the use of a foot are also entitled to SMC.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, 6 Vet. App. at 38; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC is to be accorded when a veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Thus, the Board has included the issue of entitlement to SMC as part of the appeal, as reflected on the title page.



FINDINGS OF FACT

1.  During the period from May 25, 2009, through March 5, 2012, the Veteran's service-connected left ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

2.  During the period from March 6, 2012, through June 4, 2012, the Veteran's service-connected left ankle disability was manifested by loss of use of the foot.

3.  During the period from June 5, 2012, through June 22, 2014, the Veteran's service-connected left ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

4.  Since June 23, 2014, the Veteran's service-connected left ankle disability has been manifested by no worse than ankylosis of the ankle in dorsiflexion between 0 and 10 degrees.

5.  During the period from March 6, 2012, through June 4, 2012, the Veteran's service-connected left ankle disability was of a severity such that no effective function remained in the left foot other than that which would be equally well served by use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the service-connected left ankle disability during the period from May 25, 2009, through March 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5270, 5271 (2015).


2.  The criteria for a rating of 40 percent, and no higher, during the period from March 6, 2012, through June 4, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5167 (2015).

3.  The criteria for a rating in excess of 20 percent for the service-connected left ankle disability during the period from June 5, 2012, through June 22, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5270, 5271 (2015).

4.  The criteria for a rating in excess of 30 percent for the service-connected left ankle disability from June 23, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5270, 5271 (2015).

5.  The criteria for special monthly compensation based on the loss of use of one foot during the period from March 6, 2012, through June 4, 2012, have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.63, 4.71a, Diagnostic Code 5167 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to the Veteran's claim for an increased rating for the service-connected left ankle disability, as it notified him of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in July 2010, March 2012, June 2012, June 2013, and June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, including opinions as to whether the Veteran is likely to experience additional functional loss on repetitive use.  The VA examination reports also include information relevant to the rating criteria for the surgical scar associated with the Veteran's service-connected left ankle disability.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that regard, the Board acknowledges that the June 2014 VA examination report does not include range-of-motion measurements for the Veteran's left ankle.  However, as is more fully discussed below, the June 2014 VA examiner opined that the Veteran has ankylosis of the left ankle such that the Veteran is entitled to a disability rating based on ankylosis that is higher than the maximum rating allowed based on limited motion.  Accordingly, the Veteran is not prejudiced by the lack of range-of-motion measurements in the June 2014 VA examination report, and the Board finds the examination reports of record to be adequate for decision-making purposes.

The Veteran has not alleged, and the record does not show, that his service-connected left ankle disability has increased in severity since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See, e.g., Appellant's Brief, received in March 2015.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5167, a 40 percent rating is assigned when there is loss of use of the foot.   Loss of use of the foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.

38 C.F.R. § 4.71a, DC 5270 provides ratings based on ankylosis of the ankle.  Under DC 5270, a 20 percent rating is assigned when the ankle is ankylosed at less than 30 degrees in plantar flexion; a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion; and a maximum 40  percent rating is assigned when the ankle is ankylosed at more than 40 degrees in plantar flexion, at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

38 C.F.R. § 4.71a, DC 5271 provides ratings based on limitation of motion of the ankle.  Under DC 5271, a 20 percent rating is assigned for marked limitation of motion of the ankle.  20 percent is the highest available schedular rating for limitation of motion of the ankle under DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Terms such as "mild," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Summary of the Relevant Evidence

The Veteran seeks an increased rating for his service-connected left ankle disability.  The Veteran's increased rating claim was received on May 25, 2010.  Therefore, the relevant rating period is from May 25, 2009, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2) (2015).  The Veteran's service-connected left ankle disability is currently rated as 20 percent from May 25, 2009, through March 5, 2012; 30 percent from March 6, 2012, through June 4, 2012; 20 percent from June 5, 2012, through June 22, 2014; and 30 percent from June 23, 2014.

The VA treatment records relevant to the rating period reflect that the Veteran has reported left ankle pain and limited left ankle motion, and that he uses a left ankle brace.  However, the VA treatment records do not include range-of-motion measurements, indications of ankylosis of the left ankle, or other information pertinent to the relevant rating criteria.

The Veteran was provided a VA ankle conditions examination in July 2010.  At the examination, he reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain in relation to his service-connected left ankle disability.  The Veteran denied symptoms of heat, redness, deformity, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as five times per day, each lasting four hours.  He indicated that his pain level is at a nine out of ten during the flare-ups, which occur spontaneously and are alleviated by rest and medications.  During the flare-ups, he cannot walk.  He further reported that he uses a cane and ankle brace, and that his left ankle disability had not resulted in any incapacitation in the previous twelve months.  On examination, the Veteran had normal posture, but abnormal gait due to the left ankle condition.  He walked with a limp.  The Veteran showed no sign of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis.  Upon testing, the Veteran had left ankle dorsiflexion to 10 degrees and plantar flexion to 10 degrees.  There was evidence of pain on dorsiflexion at 10 degrees and on plantar flexion at 10 degrees.  However, upon repetitive-use testing, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The July 2010 VA examiner opined that the Veteran's left ankle disability has a moderate effect on the Veteran's usual occupation and daily activities.  An X-ray of the left ankle showed minimal osteoarthritis.

The July 2010 VA examiner also provided information relating to the surgical scar associated with the Veteran's service-connected left ankle disability.  Specifically, the examiner noted that the scar is located on the lateral left ankle, is linear, and measures 12.0 cm by 0.2 cm.  On examination, the scar was not painful, there was no skin breakdown, and there was no underlying tissue damage.  Inflammation, edema, and keloid formation were all absent.  The examiner opined that the scar does not limit the Veteran's motion, is not disfiguring, and produces no limitation in function.

In February 2011, the Veteran underwent a VA examination in relation to his disabilities of the bilateral hips.  Although the testing for that examination focused on the Veteran's hips, the February 2011 VA examiner also provided information relevant to the Veteran's surgical scar associated with the service-connected left ankle disability.  Specifically, the examiner noted that the scar is located on the lateral left ankle, is linear, and measures 16.0 cm by 0.5 cm.  On examination, the scar was not painful, there was no skin breakdown, and there was no underlying tissue damage.  Inflammation, edema, and keloid formation were all absent.  The examiner opined that the scar does not limit the Veteran's motion, is not disfiguring, and does not produce limitation in function.

The Veteran was provided another VA ankle conditions examination on March 6, 2012.  At the examination, the Veteran reported that, during flare-ups, he cannot stand on the ankle for more than five minutes without sitting, and cannot walk more than 30 to 40 yards without sitting to rest.  On examination, the Veteran had left ankle dorsiflexion to 0 degrees and plantar flexion to 0 degrees.  There was evidence of pain on dorsiflexion at 0 degrees and on plantar flexion at 0 degrees.  Upon repetitive-use testing, the Veteran did not have additional functional loss due to pain, fatigue, weakness, or lack of endurance.  During testing, the Veteran had less movement than normal; weakened movement; pain on movement; instability of station; and interference with sitting, standing, and weight-bearing.  The Veteran had one out of five muscle strength in left ankle plantar flexion and dorsiflexion.  The Veteran did not have joint laxity.  The examiner indicated that the Veteran had ankylosis of the left ankle in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees, and that he had good weight-bearing position.  The Veteran used a cane for support and balance of the hips and left ankle when standing and/or walking.  The examiner opined that, due to pain and absence of motion, the Veteran's functioning of the left lower extremity is so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner further opined that the Veteran's left ankle disability affects his ability to work in that he cannot stand for long periods and cannot walk for more than 30 to 40 yards without sitting to rest.  The March 2012 VA examiner also noted that the Veteran's left ankle X-Ray was normal.

The March 2012 VA examiner also provided information relating to the surgical scar associated with the Veteran's service-connected left ankle disability.  Specifically, the examiner noted that the scar is located on lateral left ankle, is linear, and measures 12.0 cm by 0.3 cm.  On examination, the scar was not painful or unstable.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  The examiner opined that the scar produces no limitation in function, and does not impact the Veteran's ability to work.

The Veteran was provided another VA ankle conditions examination on June 5, 2012.  At the examination, the Veteran reported that, during flare-ups, he experiences increased ankle pain.  On testing, the Veteran had less movement than normal and pain on movement.  The Veteran had left ankle dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  There was evidence of pain on dorsiflexion at 5 degrees and on plantar flexion at 10 degrees.  Upon repetitive-use testing, the Veteran did not have additional functional loss due to pain, fatigue, weakness, or lack of endurance.  The Veteran had five out of five muscle strength in left ankle plantar flexion and dorsiflexion.  The Veteran did not have joint laxity.  The examiner indicated that the Veteran did not have ankylosis of the left ankle.  The Veteran used a cane for hip support.  The examiner opined that the Veteran's functioning of the left lower extremity is not so diminished that amputation with prosthesis would equally serve the Veteran.  The June 2012 VA examiner opined that the Veteran's left ankle disability affects his ability to perform physical and sedentary activities of employment in that he cannot walk very far.

The June 2012 VA examiner also provided information relating to the surgical scar associated with the Veteran's service-connected left ankle disability.  Specifically, the examiner noted that the scar is located on the lateral left ankle, is linear, and measures 12.0 cm by 0.1 cm.  On examination, the scar was not painful or unstable.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  The scar produced no limitation in function, and does not impact the Veteran's ability to work.

The Veteran was provided another VA ankle conditions examination in June 2013.  On testing at the examination, the Veteran had less movement than normal and pain on movement of the left ankle.  The Veteran had left ankle dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  There was evidence of pain on dorsiflexion at 10 degrees and on plantar flexion at 35 degrees.  Upon repetitive-use testing, the Veteran did not have additional functional loss due to pain, fatigue, weakness, or lack of endurance.  The Veteran had five out of five muscle strength in left ankle plantar flexion and dorsiflexion.  The Veteran did not have joint laxity.  The examiner indicated that the Veteran did not have ankylosis of the left ankle.  The Veteran used a brace to support his ankles.  The examiner opined that the Veteran's functioning of the left lower extremity is not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner provided no opinion as to the likely impact of the Veteran's service-connected left ankle disability on his ability to work.  The June 2013 VA examiner did not provide information relating to the surgical scar associated with the Veteran's service-connected left ankle disability.

The Veteran was provided a VA ankle conditions examination on June 23, 2014.  At the examination, the Veteran reported that, during flare-ups, he experiences throbbing ankle pain.  The June 2014 VA examiner did not provide range-of-motion measurements for the left ankle.  On examination, the Veteran had three out of five muscle strength in left ankle plantar flexion and dorsiflexion.  The Veteran did not have joint laxity.  The examiner indicated that the Veteran had ankylosis of the left ankle in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees, and that he had poor weight-bearing position.  The Veteran used a brace and cane due to left ankle pain.  The examiner opined that the Veteran's functioning of the left lower extremity is not so diminished that amputation with prosthesis would equally serve the Veteran.  The June 2014 VA examiner opined that the Veteran's left ankle disability does not impact his ability to work.  The examiner noted that the Veteran has contributing factors of pain, weakness, fatigability and/or incoordination, and that there is additional limitation in functional ability of the ankle joint during flare-ups or repeated use over time, described as pain with weakened and range-of-motion loss on walking and weight bearing.  However, the examiner declined to estimate the degree of additional range-of-motion loss as doing so would require resorting to mere speculation due to the Veteran's report that the additional limitation varies.

The June 2014 VA examiner also provided information relating to the surgical scar associated with the Veteran's service-connected left ankle disability.  Specifically, the examiner noted that the scar is located on the lateral left ankle, is linear, and measures 15.0 cm.  On examination, the scar was not painful or unstable.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  The examiner opined that the scar produces no limitation in function, and does not impact the Veteran's ability to work.

Analysis

After reviewing the evidence of record, as summarized above, the Board finds that the Veteran's service-connected left ankle disability does not warrant a rating in excess of 20 percent from May 25, 2009, through March 5, 2012; in excess of 20 percent from June 5, 2012, through June 22, 2014; or in excess of 30 percent from June 23, 2014.  However, the record does show that the disability warrants a rating of 40 percent, and no higher, for the period from in March 6, 2012, through June 4, 2012.

The evidence of record dating from May 25, 2009, through March 5, 2012, pertinent to the Veteran's service-connected left ankle disability is limited to the July 2010 VA examination report.  The July 2010 VA examination report reveals that the Veteran had dorsiflexion to 10 degrees and plantar flexion to 10 degrees.  As noted above, normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  Thus, the Veteran had marked limitation in motion of the left ankle, particularly in terms of plantar flexion.  Such limitation entitles the Veteran to a disability rating of 20 percent, and no higher, under DC 5271.  The July 2010 VA examiner did not find ankylosis of the left ankle.  Therefore, there is no indication that the Veteran was entitled to a rating in excess of 20 percent from May 25, 2009, through March 5, 2012, based on ankylosis of the left ankle under DC 5270.

The Board has considered whether the Veteran is entitled to a higher rating May 25, 2009, through March 5, 2012, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  During the period from May 25, 2009, through March 5, 2012, the Veteran reported that his service-connected left ankle disability caused weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain that increased during flare-ups.  Although the Veteran did exhibit pain during range-of-motion testing at the July 2010 VA examination, the July 2010 VA examiner opined that the Veteran's left ankle functioning was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use.  Moreover, a 20 percent rating is the maximum schedular rating provided for limited motion of the ankle when ankylosis is not present.  The Board finds that the Veteran's pain and any functional loss do not warrant a higher rating at any time during the period from May 25, 2009, through March 5, 2012, under Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The evidence of record dating from March 6, 2012, through June 4, 2012, pertinent to the Veteran's service-connected left ankle disability, is limited to the March 6, 2012 VA examination.  The March 2012 VA examination report reveals that the Veteran had dorsiflexion to 0 degrees and plantar flexion to 0 degrees.  In addition, the examiner indicated that the Veteran had ankylosis of the left ankle in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees, and that he had good weight-bearing position.  On testing, the Veteran had greatly reduced strength of the left ankle.  Furthermore, the examiner opined that, due to pain and absence of motion of the left ankle, the Veteran's functioning of the left lower extremity is so diminished that amputation with prosthesis would equally serve the Veteran.  Given the examiner's findings that the Veteran had no dorsiflexion or plantar flexion, greatly reduced muscle strength, and ankylosis in the left ankle, and after affording the Veteran the benefit of the doubt, the Board finds that from March 6, 2012, the date of the March 2012 VA examination, through June 4, 2012, the Veteran's service-connected left ankle disability was productive of disability analogous to loss of use of the foot under 38 C.F.R. §§ 4.63 and 4.71a, DC 5167.   Therefore, from March 6, 2012, through June 4, 2012, the Veteran was entitled to a rating of 40 percent, and no higher, for the service-connected left ankle disability.  There is no evidence of record showing that the Veteran should be awarded the 40 percent rating prior to March 6, 2012, the date of the March 2012 VA examination.

The Board has considered whether the Veteran is entitled to a higher rating from March 6, 2012, through June 4, 2012, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  However, the relevant diagnostic codes do not provide for ratings in excess of 40 percent based on limitation of motion of the ankle.  Furthermore, 38 C.F.R. § 4.68 states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  In this case, 38 C.F.R. § 4.71a, DC 5165, provides a 40 percent rating for amputation at a level below the knee permitting prosthesis.  Therefore, 40 percent is the maximum allowable rating for a disability or multiple disabilities below the knee.  Accordingly, the Board finds that the Veteran's pain and any functional loss do not warrant a higher rating at any time from March 6, 2012, through June 4, 2012.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5165; DeLuca, 8 Vet. App. 202.

The evidence of record dating from June 5, 2012, through June 22, 2014, pertinent to the Veteran's service-connected left ankle disability, is limited to the June 5, 2012 VA examination and the June 2013 VA examination.  The June 2012 VA examination report reveals that the Veteran had dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  The June 2013 VA examination report reveals that the Veteran had dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Thus, the Veteran had marked limitation in motion of the left ankle as to both dorsiflexion and plantar flexion.  Such limitation entitles the Veteran to a disability rating of 20 percent, and no higher, under DC 5271.  Neither the June 2012 VA examiner nor the June 2013 VA examiner found ankylosis of the left ankle.  Therefore, there is no indication that, during the period from June 5, 2012, through June 22, 2014, the Veteran was entitled to a rating in excess of 20 percent based on ankylosis of the left ankle under DC 5271.

The Board has considered whether the Veteran is entitled to a higher rating from June 5, 2012, through June 22, 2014, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  During that period, the Veteran had less movement than normal and pain on movement.  Although the Veteran did exhibit pain during left ankle range-of-motion testing at both the June 2012 VA examination and the June 2013 VA examination, the June 2012 VA examiner and the June 2013 VA examiner opined that the Veteran's left ankle functioning was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use.  Moreover, as noted above, a 20 percent rating is the maximum schedular rating provided for limited motion of the ankle when ankylosis is not present.  The Board finds that the Veteran's pain and any functional loss do not warrant a higher rating at any time from June 5, 2012, through June 22, 2014, under Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The evidence of record dating from June 23, 2014, pertinent to the Veteran's service-connected left ankle disability, is limited to the June 2014 VA examination.  The June 2014 VA examination report does not include range-of-motion measurements for the left ankle.  Therefore, the June 2014 VA examination report does not provide the information necessary to evaluate the Veteran's service-connected left ankle disability under DC 5271.  However, the June 2014 VA examiner indicated that the Veteran had ankylosis of the left ankle in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees, and that he had poor weight-bearing position.  Ankylosis of the left ankle in dorsiflexion between 0 and 10 degrees entitles the Veteran to a disability rating of 30 percent, and no higher, under DC 5270.  Because DC 5270 and DC 5271 both provide ratings based on limitation of motion of the ankle, the award of separate disability ratings under those codes would constitute impermissible pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.  Thus, the Veteran may be awarded a disability rating under DC 5270 or DC 5271, but not both.  Furthermore, because 20 percent is the highest schedular rating available under DC 5271, the Veteran would be assigned a 30 percent rating under 5270 even if range-of-motion measurements were included in the June 2014 VA examination report.  Accordingly, the Veteran is not prejudiced by the absence of range-of-motion measurements in the June 2014 VA examination report, as evaluation based on ankylosis results in a higher rating than would evaluation based on limited motion.  Therefore, the record shows that, from June 23, 2014, the date of the June 2014 VA examination, the Veteran was entitled to a disability rating of 30 percent, and no higher, under DC 5270.  There is no evidence of record showing that the Veteran should be awarded the 30 percent rating prior to June 23, 2014, the date of the June 2014 VA examination.

The Board has considered whether the Veteran is entitled to a higher rating from June 23, 2014, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  During that period, the Veteran had pain on movement and disturbance of locomotion.  The June 2014 VA examiner opined that there is additional limitation in functional ability of the left ankle joint during flare-ups or repeated use over time, described as pain with weakened and range-of-motion loss on walking and weight bearing.  However, the examiner declined to estimate the degree of additional range-of-motion loss, stating that doing so would require resorting to mere speculation due to the Veteran's report that the additional limitation varies.  When an examiner is asked to render an opinion and determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the June 2014 VA examiner cited the Veteran's vague description of symptoms as a rationale for concluding that any opinion as to additional functional loss during flare-ups and upon repetitive use over time to be speculative.  The Board finds the examiner's opinion to be justified, given the record.  As such, the Board finds that the record does not show that the Veteran's pain and any functional loss have warranted a higher rating at any time from June 23, 2014, under DC 5270 or DC 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board has also considered other Diagnostic Codes to determine whether the Veteran might be entitled to a higher rating at any time during the rating period in relation to his service-connected left ankle disability.  Diagnostic Codes 5272, 5273, and 5274 pertain to disabilities of the ankle, but are not for application in the present case because the record is absent for evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, as required under those Diagnostic Codes.

In addition, the record does not show that the Veteran's functioning of the left lower extremity was so diminished that amputation with prosthesis would have equally serve him at any time other than the period from March 6, 2012, through June 4, 2012.  Therefore, the provisions under DC 5165 are not for application, aside for during the period from March 6, 2012, through June 4, 2012, as explained above.

The Board has further considered whether the Veteran is entitled to a separate disability rating for the surgical scar associated with the service-connected left ankle disability.  Throughout the rating period, the Veteran's scar on the lateral left ankle has been described as linear, not painful, and not unstable.  38 C.F.R. § 4.118, DC 7805, provides that any disabling effects of a linear scar that is not painful or unstable are to be evaluated under an appropriate Diagnostic Code.  However, the Veteran's left ankle scar has not been shown to have any disabling effect at any time during the rating period.  Therefore, a separate disability rating for the scar associated with the service-connected left ankle disability is not warranted.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran is also credible in regard to such statements.  However, in this case, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical findings of record.  Here, the relevant rating criteria involve objective measurements obtained through physical examination.  Therefore, the Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran than to the Veteran's beliefs that he is entitled to higher ratings than those provided herein.

In light of the above, the Board finds that a preponderance of the evidence is against assignment of a rating for the Veteran's service-connected left ankle disability in excess of 20 percent from May 25, 2009, through March 5, 2012; in excess of 20 percent from June 5, 2012, through June 22, 2014; or in excess of 30 percent from June 23, 2014.  Therefore, in this regard, the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, for the period from March 6, 2012, through June 4, 2012, the preponderance of the evidence shows that the Veteran was entitled to an increased rating of 40 percent, and no higher; and to that extent the claim is granted.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990)

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran's functional loss and impairment, consisting of limited range of motion, pain, weakness, stiffness, and difficulty standing and walking, have been considered and the Veteran's disability has not been shown to meet the criteria for higher disability ratings than those provided herein.  Although the rating criteria under DCs 5270 and 5271 do not explicitly contemplate all of these symptoms, the rating schedules for all musculoskeletal disabilities contemplate functional loss, which may be manifested by, for example, pain, stiffness, and limitation of range of motion. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Furthermore, DCs 5167 and 5270 provide for schedular ratings in excess of those assigned herein for left ankle manifestations of a severity the Veteran has not been shown to exhibit.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating for the service-connected left ankle disability is adequate, and referral for an extra-schedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Special Monthly Compensation

SMC is payable to a veteran for anatomical loss or loss of use of one foot.  38 U.S.C.A. § 1114(k).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63.  Furthermore, 38 C.F.R. § 4.71, Diagnostic Code 5167, footnote 2, indicates that a rating under that Code entitles a veteran to SMC.

In this case, as discussed above, the Veteran is assigned a 40 percent rating under DC 5167 for the period from March 6, 2012, through June 4, 2012, because the record shows that the service-connected left ankle disability was productive of disability analogous to loss of use of the foot during that period.  Thus, he is also entitled to SMC under the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2) for that period.  Accordingly, entitlement to SMC is granted for the period from March 6, 2012, through June 4, 2012.


ORDER

Entitlement to a rating in excess of 20 percent for the service-connected left ankle disability during the period from May 25, 2009, through March 5, 2012, is denied.

Entitlement to a rating of 40 percent, and no higher, during the period from March 6, 2012, through June 4, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for the service-connected left ankle disability during the period from June 5, 2012, through June 22, 2014, is denied.

Entitlement to a rating in excess of 30 percent for the service-connected left ankle disability from June 23, 2014, is denied.

Entitlement to special monthly compensation based on the loss of use of one foot during the period from March 6, 2012, through June 4, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


